SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á catorce de Octubre de mil novecientos uno, en la competen-cia que ante Nos pende, suscitada entre los Jueces munici-pales del Distrito de Catedral de esta Capital y de Ponce, acerca del conocimiento de la demanda deducida por Don Juan N. Ríos contra Don Félix Medina, en cobro de pesos, no habiendo comparecido las partes ante este Tribunal Supremo. — Resultando : Que en catorce de Agosto último Don Juan N. Ríos, vecino de Ponce, formuló ante el Juzgado municipal de esa Ciudad, demanda á juicio verbal contra Don Félix Medina, del vecindario de esta Capital, para que le pagara la cantidad de cincuenta y un dollars, con cuarenta y cinco centavos, procedentes de préstamo hecho al Medina en Ponce, y para el cual, él había tenido que acudir á su vez á Don Juan José Clavell, por carecer de dinero con que realizar el préstamo, quedando responsable al reintegro de la cantidad entregada por Clavell, que fueron treinta y cinco pesos provinciales, los que con el interés del cinco por ciento mensual, á contar desde el veinte y siete de Febrero de mil *199ochocientos noventa y nueve, montaba la cantidad recla-mada. — Resultando: Que Ríos acompañó á la demanda un pagaré por él suscrito en veinte y siete de Febrero de mil ochocientos noventa y nueve, á favor de Don J uan J. Clavell, por la suma de treinta y cinco duros, moneda provincial, á pagar en el mes de Marzo siguiente, cuatro cartas dirigidas por Medina á Ríos, dos de ellas desde Yauco en veinte y uno de Abril y veinte y nueve de Mayo de mil ochocientos noventa y nueve, otra desde San Germán en quince de Junio del mismo año, y la cuarta desde Mayagtiez en veinte y siete de Agosto, también. de mil ochocientos noventa y nueve, prometiendo pagar el dinero facilitado por Clavell, con sus intereses, y finalmente otra carta de Medina, sin fecha, á Don Juan José Clavell, en que hace igual promesa. — Resultando : Que señalado día para la celebración del juicio, se citó al efecto á Don Félix Medina, quien promovió inhibitoria en el Juzgado municipal del Distrito de Catedral de esta Capital, que verificó la citación, por ser el del domicilio del refe-rido Medina, fundándose en que radicaba en él la compe-tencia para conocer del juicio,, de conformidad á la regla Ia del artículo 62 de la Ley de Enjuiciamiento Civil, me-diante ejercitarse una acción personal y no existir lugar determinado para el cumplimiento de la obligación recla-mada, sin que tampoco se hubiere sometido expresa ni táci-tamente al Juzgado municipal de Ronce; inhibitoria que estimó procedente el Fiscal municipal y acordó el Juzgado por las mismas razones alegadas. — Resultando: Que diri-gido al Juzgado municipal de Ponce el requerimiento opor-tuno, oyó sobre el mismo á su vez á la parte demandante, que en la correspondiente comparecencia impugnó la inhi-bitoria y sostuvo que habiendo contraído Medina en Ponce la obligación personal del pago y reiterado por medio de cartas la promesa de verificarlo en esa misma ciudad, donde recibió en préstamo el dinero que se le reclamaba, allí radi-caba la competencia para conocer del juicio, con arreglo al párrafo 2? del artículo 1,171 del Código Civil y la jurispru-*200dencia establecida por el Tribunal Supremo de España.— Resultando: Que oído asimismo por dicho Juzgado de Ponce el Fiscal municipal, se adhirió éste á la impugnación hecha por la parte demandante, en atención á que el con-trato se efectuó en dicha Ciudad, y á virtud de los preceptos establecidos por el Código Civil y Ley de Procedimiento.— Resultando: Que habiendo insistido en el requerimiento el Juzgado municipal de Catedral, tanto éste como el de Ponce han remitido sus respectivas actuaciones á este Tribunal Supremo, y el Ministerio Fiscal en su anterior dicta-men estima que conforme á lo dispuesto en el número 1? del artículo 62 de la Ley de Enjuiciamiento Civil, el segundo de dichos Juzgados es el competente para conocer del juicio.— Siendo Ponente el Juez Asociado Don José C. Hernández.— Considerando : Que á falta de sumisión expresa ó tácita es competente para conocer de los juicios en que se ejercitan acciones personales, en primer lugar, según' la regla 1? del • artículo 62 de la Ley de Enjuiciamiento Civil, el del sitio en que deba cumplirse la obligación. — Considerando : Que ha-biéndose celebrado en Ponce el contrato de préstamo y reci-bídose allí el dinero, cuya reclamación con sus intereses ha dado lugar al juicio, concurriendo además la circunstancia de haber prometido el deudor en reiteradas cartas dirigidas á dicha ciudad verificar el reintegro de lo adeudado, es claro que con sujeción á la regla P del artículo 62 de la Ley de Enjuiciamiento Civil y á la jurisprudencia del Tribunal Supremo de España, establecida por varias sentencias, entre otras, las de veinte y cuatro de Noviembre de mil ocho-cientos ochenta y cuatro, y 1? de Junio de mil ochocientos noventa y cuatro, es competente para conocer del juicio' de que se trata el Juez municipal de Ponce, por ser el lugar en que debía cumplirse la obligación. — Fallamos: Que debemos declarar y declaramos que el conocimiento de la demanda en juicio verbal, motivo de la presente competencia, corresponde al Juzgado municipal de Ponce, al que mandamos se remitan todas las actuaciones elevadas á este Tribunal Supremo, con *201la oportuna certificación, poniéndose esta resolución en cono-cimiento del de igual clase del Distrito de Catedral de esta Capital, sin especial condena de costas. — Así por esta nuestra sentencia, que se publicará en la Gaceta, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — Louis Sulzbacher.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José C. Hernández, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario sustituto certifico, en Puerto Rico, á catorce de Octubre de mil novecientos uno. —Eugenio Alvarez, Secretario sustituto.